Case 2:17-cv-06983-CAS-SK Document 67 Filed 08/08/19 Page 1 of 2 Page ID #:1490



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MICHAEL GRAVES, KEITH GREN,                Case No. 2:17-cv-06983-CAS (SKx)
        and MICHAEL WHEALEN, on behalf of
  12    themselves, all others similarly situated,
        and the general public,                    [PROPOSED] ORDER GRANTING
  13                                               JOINT STIPULATION FOR
                                  Plaintiffs,      LEAVE TO EXCEED PAGE
  14                                               LIMITS REGARDING
              vs.                                  PLAINTIFFS’ FORTHCOMING
  15                                               RENEWED UNOPPOSED
        UNITED INDUSTRIES                          MOTION FOR PRELIMINARY
  16    CORPORATION, a Delaware                    APPROVAL OF CLASS ACTION
        Corporation,                               SETTLEMENT
  17
                                Defendant.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
           [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR LEAVE TO EXCEED PAGE LIMITS
          REGARDING PLAINTIFFS’ FORTHCOMING RENEWED UNOPPOSED MOTION FOR PRELIMINARY
                              APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 67 Filed 08/08/19 Page 2 of 2 Page ID #:1491



    1
              Before the Court is the Parties’ Joint Stipulation for Leave to Exceed Page
    2
        Limits Regarding Plaintiffs’ Forthcoming Renewed Unopposed Motion for
    3   Preliminary Approval of Class Action Settlement. Having found good cause, the
    4   Parties’ Joint Stipulation is hereby GRANTED. Accordingly, Plaintiffs’ may file
    5   a memorandum of points and authorities in support of their Renewed Unopposed
    6   Motion for Preliminary Approval of Class Action Settlement that will not exceed
    7   30 pages in length.
    8         IT IS SO ORDERED.
    9
  10
  11    DATED: August 8, 2019                __
                                              Honorable Christina A. Snyder
  12                                          United States District Court Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                           -1-
            [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR LEAVE TO EXCEED PAGE LIMITS
           REGARDING PLAINTIFFS’ FORTHCOMING RENEWED UNOPPOSED MOTION FOR PRELIMINARY
                               APPROVAL OF CLASS ACTION SETTLEMENT
